 1   LAW OFFICES OF BILL LATOUR
 2   BILL LATOUR [CSBN: 169758]
          1420 E. Cooley Dr., Suite 100
 3        Colton, California 92324
 4        Telephone: (909) 796-4560
          Facsimile: (909) 796-3402
 5
          E-Mail: fed.latour@yahoo.com
 6
 7   Attorney for Plaintiff
 8                        UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
                                                 )    No. CV 18 - 05854 AGR
11   RENE MALVIDO,                               )
12                                               )    ORDER AWARDING EAJA FEES
           Plaintiff,                            )
13                                               )
14         v.                                    )
                                                 )
15
     NANCY A. BERRYHILL, Acting                  )
16   Commissioner of Social Security,            )
17
                                                 )
           Defendant.
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20         IT IS ORDERED that EAJA fees are awarded in the amount of TWO
21   THOUSAND ONE HUNDRED EIGHTY-FIVE DOLLARS AND 52/100 ($2,185.52)
22   subject to the terms of the stipulation.
23
24   DATE: April 19, 2019              ____________________________________
25
                                       HON. ALICIA G. ROSENBERG,
26                                     UNITED STATES MAGISTRATE JUDGE
27
28




                                                -1-
